Fourth Court of Appeals
                               San Antonio, Texas
                                      July 14, 2017

                                  No. 04-17-00369-CV

                               CITY OF SAN ANTONIO,
                                      Appellant

                                           v.

                                    John AGUERO,
                                       Appellee

                 From the County Court at Law No. 2, Bexar County, Texas
                                 Trial Court No. 388746
                       Honorable Timothy Johnson, Judge Presiding


                                     ORDER
       The notification of late record filed by Herminia Torres is hereby NOTED. Time is
extended to July 23, 2017.


                                                _________________________________
                                                Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of July, 2017.



                                                ___________________________________
                                                Luz Estrada
                                                Chief Deputy Clerk